DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered. .
3.	Claims 1-19, and 21 remain pending and are presented for examination.
4.	Regarding the double patenting rejection, the Examiner maintains the rejection pending the filing of a terminal disclaimer (TD).
Response to Arguments
5.	Applicant's arguments filed on 05/06/2021 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “The claims in McRO ... were not abstract in the sense that... they had the specificity required to transform a claim from one claiming only a result to one claiming a way of achieving it.” SAP Am., Inc. v. InvestPic, LLC, Civ. Action No. 3:16-CV-02689-K (N.D. Tex. Mar. 23, 2021). As the claim is drawn to the process undertaken to obtain a desired result, Applicant requests that claim 21 be determined allowable subject matter”, the Examiner respectfully notes that McRO is not applicable to the instant case; the fact patterns simply do not match. McRO involved morph weights being applied to animated characters in order to lip sync dialog to animated characters; Applicants claimed embodiments do not even include a displaying step.
As per Applicant’s assertions that: “The responses by the Office to remarks by Applicant in previous communications has been perfunctory, offering no rationale for sustaining the various aspects of the 35 U.S.C. § 101 rejection. Thus, Applicant incorporates the discussion from the previous Office Action Response (submitted March 25, 2021) into the current response, and reiterates the request for rationale regarding the pending rejection. In summary, the Office failed to substantively respond to robust arguments Applicant submitted regarding Step 2 A - Prong One, Step 2 A - Prong Two, and Step 2B of the rejection under 35 U.S.C. § 101. Previous rejections were repeated from the previous Office Action without discussion of Applicant remarks; none of Applicant’s arguments were addressed in the pending Office Action. No supporting evidence is referenced or otherwise provided for addressing Step 2A - Prong One to establish that an abstract idea is at issue from the examples, the MPEP, or case law. Similarly, no analysis in accordance with Step 2A - Prong Two has been performed to identify whether or not the alleged abstract idea has been integrated into a practical application: Step 2A - Prong Two was conflated with Step 2B and thus unaddressed entirely, the improvements made in/to a technology/technical field by the present disclosure stand ignored, and the claims were not considered as a whole. Finally, the Office failed to substantively discuss why the present claims do not amount to “significantly more” than the alleged judicial exception. For at least these reasons, the rejection under 35 U.S.C. § 101 is improper, Applicant maintains and reiterates the arguments from the previous Office Action Response, and Applicant requests the rejection be withdrawn.”, the Examiner respectfully disagrees and notes that all of the Applicant’s arguments were fully addressed in both the advisory action where some of the arguments were previously addressed in the final rejection, more specifically in the response to arguments section. The Examiner further notes that the record proves a full response to all applicant’s arguments, as the Examiner reiterates the response to arguments set forth in the final rejection along with the advisory action, as shown below.
Previously, Applicant’s argued: “Similar to the claim in Example 38, the present claims cannot be performed in the mind. In particular, the “constructing a map of the road network” limitation of the pending claims is similar to the “generating a ... value for each circuit element,” of Example 38, and the “representing a trajectory of trajectories” limitation of the pending claims is similar to “simulating a first digital representation of the analog circuit” of Example 38. Just as the claim of Example 38 “does not recite a mental process because the steps are not practically performed in the human mind,” the present claims do not recite a judicial exception because the focus of the claims is on the generation of a road network, an activity that cannot be performed in the human mind even with the aid of pen and paper, and thus does not recite a mental process.”, and that: “The Update reiterates this point with the claims at issue in Synopsys, Inc. v. Mentor Graphics Corp. which showcase “claims that do not recite mental processes because they cannot be practically performed in the human mind.” See Update, page 7. The Update highlights as eligible “a specific data encryption method for computer communication involving a several-step manipulation of data.” Id. This is similar to the pending claims because the independent claims recite “a several-step manipulation of data” to achieve the generation of the road network. Explicitly, one element of each claim requires grid cells on a trajectory map be aggregated based on trajectories of each grid cell wherein the trajectories comprise routes and are represented by position points; the additional elements build thereon to continue manipulating data over several operations to as to produce the result of generating a road network. As the claims delineate several manipulations of data to achieve the end product, the claims cannot practically be performed by the human mind and are therefore not drawn to a mental process.”, the Examiner respectfully disagrees and asserts that the claim at issue is clearly different than that of the reference claim cited by the Applicant, as none of the example cited by the Applicant amount to anything similar to the current claims, and clearly does not recite anything that are sufficient to amount to significantly more that the abstract. In fact, the constructing and representing step argued by the Applicant could clearly be performed using a pen and paper, as clearly pointed out in the rejection, i.e. nothing in the claims preclude the claims from being performed even by hand using a piece of paper. Therefore, the claims are clearly directed to an abstract idea.
As per Applicant’s assertions that: “…. As the Office did not address Step 2A - Prong Two, the Office has failed to establish a prima facie case for rejecting the present claims under 35 U.S.C. § 101. Applicant thus respectfully requests the rejection be withdrawn”, the Examiner respectfully disagrees and asserts that the office action clearly address each elements of the under the current guidance in rejecting the claims and that a prima facie case has been clearly been established, contrary to Applicant’s assertions. 
With regards to Applicant’s assertions that: “As discussed above, the present claims provide improvements in the technical field of map inference technology, and more specifically to generating a road network. Thus, even if the claims were directed to “a mental process,” as alleged by the Office, a point Applicant do not concede, such judicial exception is clearly integrated into a practical application and is therefore subject matter eligible. Further, the claims recite aggregating grid cells partitioned on a trajectory map; generating a link of the road network; generating a node of the road network; constructing a map of the road network using the link and the node; and representing a trajectory of trajectories by replacing position points with links and/or nodes. These elements all lead to generating a road network which can be utilized in road map inference technology to generate a road map from raw GPS data in an efficient and scalable manner.”, and that: “If the claims are directed to a mental process, the claims can be analogized to Example 40 - Adaptive Monitoring of Network Traffic Data, claim 1. See Examples, page 10. “Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data” because “the collected data can then be used to analyze the cause of’ a condition which “provides a specific improvement over prior systems, resulting in improved network monitoring.” Id. at 11. In the same way, the present claims require “aggregating” data and “generating” links and nodes to enable “constructing a map” and “representing ... trajectories” to provide specific improvements (such as increased efficiency and scalability) over prior systems, resulting in improved road map generation.
Thus, the claims clearly detail a practical solution for generating road networks, and the claims are further, clearly, directed to “Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field” brought about through additional elements recited in the claims beyond the judicial exception of “a mental process.” Applicant therefore respectfully requests the rejection be withdrawn”, the Examiner respectfully disagrees and asserts that the claims, as currently constructed, do not in any improvement whatsoever, as asserted by the Applicant, and that the cited example by the Applicant is completely different than that of the current claims at issue. Even assuming that an improvement is recited by the claims, said improvement would only apply to Applicant’s method and not the computer in general, and that when other computer applications are executed they would not benefit from absolutely no way to provide said intended improvement by: “aggregating a plurality of grid cells partitioned on a trajectory map, wherein the aggregating is based on trajectories in each grid cell of the plurality of grid cells, wherein the trajectories comprise routes traveled by vehicles in a road network, wherein each trajectory of the trajectories is represented as a sequence of position points on the trajectory map, and wherein the aggregating forms a plurality of level-1 regions; generating a link of the road network by merging a first subset of the plurality of level-1 regions, wherein the link corresponds to a road segment on the map; generating a node of the road network by merging a second subset of the plurality of level-1 regions, wherein the node corresponds to a meeting point of at least two road segments on the map; constructing a map of the road network using the link and the node; and representing a trajectory of the trajectories by replacing the sequence of position points with a set containing at least one of: the link and the node.”.
As per Applicant’s assertions that: “The rejection as articulated by the Office rejects individual claim elements and fails to consider the claims as a whole. See Office Action, page 7.
In particular, “representing a trajectory of trajectories” as required by the claims “cannot be practically applied in the mind” in part because it draws in several other elements to represent the other elements. The “representing” element requires “each trajectory of the trajectories [be] represented as a sequence of position points on the trajectory map” wherein “the sequence of position points [is replaced] with a set.” Even assuming, arguendo, that the human mind could aggregate grid cells based on trajectories represented as a sequence of position points, generate links by merging aggregated calls, generate nodes by merging other aggregated cells, and construct a map of the road network using the links and nodes, it would be impracticable for the human mind to then replace the sequence of position points with a set containing at least a link or a node to represent a trajectory of trajectories. The aid of pen and paper does not make it practicable to perform the claims in the human mind. Thus, the claims do not recite a mental process or any other abstract idea. Applicant respectfully requests the rejection be withdrawn.”, and that: “Even if the Examiner where to maintain the claims are not integrated into a practical application of the judicial exception, the claims would be directed to substantially more than the abstract idea.”, the Examiner respectfully disagrees and asserts that the claims were wholly considered by the Examiner, as evidenced by the rejection set forth below, and that the claims clearly do not recite anything that are sufficient to amount to significantly more that the abstract. Furthermore, as clearly pointed out in the rejection, nothing in the claims preclude any of the steps recited by the claims from being performed even by hand using a piece of paper, as said step of representing could clearly be performed using a pen and a piece of paper, as constructed. Therefore, the claims are clearly directed to an abstract idea.
Regarding Applicant’s assertions that: “The present application is directed to improvements in the field of map inference technology, and more specifically to generating a road network”, and that: “The claims address a challenge in the art of map inference technology. The independent claims are directed to improvements in the ability to generate a road network efficiently and enable scalability of road map generation. The dependent claims further refine the independent claims to provide additional efficiency, scalability, and special accuracy with respect to the generation of a road network. Accordingly, for at least the reasons discussed, Applicant requests that the Examiner withdraw the 35 U.S.C. § 101 rejection of claims 1-20.”, the Examiner respectfully disagrees and asserts that the claims, as currently constructed, do not in any improvement whatsoever, as asserted by the Applicant, and that the cited example by the absolutely no way to provide said intended improvement by: “aggregating a plurality of grid cells partitioned on a trajectory map, wherein the aggregating is based on trajectories in each grid cell of the plurality of grid cells, wherein the trajectories comprise routes traveled by vehicles in a road network, wherein each trajectory of the trajectories is represented as a sequence of position points on the trajectory map, and wherein the aggregating forms a plurality of level-1 regions; generating a link of the road network by merging a first subset of the plurality of level-1 regions, wherein the link corresponds to a road segment on the map; generating a node of the road network by merging a second subset of the plurality of level-1 regions, wherein the node corresponds to a meeting point of at least two road segments on the map; constructing a map of the road network using the link and the node; and representing a trajectory of the trajectories by replacing the sequence of position points with a set containing at least one of: the link and the node.”.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.1	Claims 1-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,452,810. Although the claims at issue are application SN: 16/576489.









[AltContent: textbox (Current application:
Claim 1. A method, comprising: 
aggregating a plurality of grid cells partitioned on a trajectory map, wherein the aggregating is based on trajectories in each grid cell of the plurality of grid cells, wherein the trajectories comprise routes traveled by vehicles in a road network, wherein each trajectory of the trajectories is represented as a sequence of position points on the trajectory map, and wherein the aggregating forms a plurality of level-1 regions; 
generating a link of the road network by merging a first subset of the plurality of level-1 regions, wherein the link corresponds to a road segment on the map; 
generating a node of the road network by merging a second subset of the plurality of level-1 regions, wherein the node corresponds to a meeting point of at least two road segments on the map; constructing a map of the road network using the link and the node; and 
representing a trajectory of the trajectories by replacing the sequence of position points with a set containing at least one of: the link and the node.)][AltContent: textbox (Parent Patent No. 10,452,810:
Claim 1.  A method, comprising: 
aggregating a plurality of grid cells partitioned in advance on a trajectory map based on trajectories in each grid cell of the plurality of grid cells to form level-1 regions, where the trajectories comprise routes traveled by vehicles, and wherein each trajectory of the trajectories is represented as a sequence of position points on the trajectory map;  
generating a link of a road network by merging a level-1 region having two valid neighbors with its neighbor level-1 regions having two valid neighbors, wherein a level-1 region B is called a valid neighbor of a level-1 region A when it satisfies the following conditions; the level-1 region B is a neighbor level-1 region of the level-1 region A; and 
the level-1 region B has at least one neighbor level-1 region, in addition to the level-1 region A, which is not a neighbor level-1 region of the level-1 region A;  
generating a node of the road network by merging a level-1 region having three or more valid neighbors with its neighbor level-1 regions having three or more valid neighbors;  
constructing a map of the road network using the link and the node, wherein the link corresponds to a road segment on the map and the node corresponds to a meeting point of at least two road segments on the map; and 
representing a trajectory of the trajectories by replacing the sequence of position points with a set containing at least one of: the link and the node.)]

[AltContent: textbox (Current application:
Claim 10. An apparatus, comprising: 
a processor; and a computer readable storage medium having computer readable program instructions stored thereon for causing the processor to carry out operations comprising: 
aggregating a plurality of grid cells partitioned on a trajectory map, wherein the aggregating is based on trajectories in each grid cell of the plurality of grid cells, wherein the trajectories comprise routes traveled by vehicles in a road network, wherein each trajectory of the trajectories is represented as a sequence of position points on the trajectory map, and wherein the aggregating forms a plurality of level-1 regions; 
generating a link of the road network by merging a first subset of the plurality of level-1 regions, wherein the link corresponds to a road segment on the map; 
generating a node of the road network by merging a second subset of the plurality of level-1 regions, wherein the node corresponds to a meeting point of at least two road segments on the map; constructing a map of the road network using the link and the node; and 
representing a trajectory of the trajectories by replacing the sequence of position points with a set containing at least one of: the link and the node.)][AltContent: textbox (Parent Patent No. 10,452,810:
Claim 9.  An apparatus, comprising: 
a processor; and a computer readable storage 
medium having computer readable program instructions stored thereon for causing 
the processor to carry out operations comprising: 
aggregating a plurality of grid cells partitioned in advance on a trajectory map based on trajectories in each grid cell of the plurality of grid cells to form level-1 regions, where the trajectories comprise routes traveled by vehicles, and wherein each trajectory of the trajectories is represented as a sequence of position points on the trajectory map;  
generating a link of the road network by merging a level-1 region having two valid neighbors with its neighbor level-1 regions 
having two valid neighbors, wherein a level-1 region B is called a valid neighbor of a level-1 region A when it satisfies the following conditions; the level-1 region B is a neighbor level-1 region of the level-1 region A;  and 
the level-1 region B has at least one neighbor level-1 region, in addition to the level-1 region A, which is not a neighbor level-1 region of the level-1 region A;  
generating a node of a road network by merging a level-1 region having three or more valid neighbors with its neighbor level-1 regions having three or more valid neighbors;  
constructing a map of the road network using the link and the node, wherein the link corresponds to a road segment on the map and the node corresponds to a meeting point of at least two road segments on the map; and representing a trajectory of the trajectories by replacing the sequence of position points with a set containing at least one of: the link and the node.)]6.2	The medium claim 19 appears to be directed to similar subject matter as in claims 1 and 10, and thus inherit the same defect, as clearly mapped above. 

For instance, 
Claims 2-3 of the current application correspond to claim 8 of the issued patent.
Claim 4 of the current application corresponds to claim 2 of the issued patent.
Claim 5 of the current application corresponds to claim 3 of the issued patent.
Claim 6 of the current application corresponds to claim 4 of the issued patent.
Claim 7-8 of the current application correspond to claim 5 of the issued patent.
Claim 9 of the current application corresponds to claim 6 of the issued patent.
The remaining claims 11-18, and 21 recite similar limitations to that of claim 2-9 and thus inherit the same defect.
Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.1	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) (e.g. claim 1) “aggregating a plurality of grid cells partitioned on a trajectory map, wherein the aggregating is based on trajectories in each grid cell of the plurality of grid cells, wherein the trajectories comprise routes traveled by vehicles in a road network, wherein each trajectory of the trajectories is represented as a sequence of position points on the trajectory map, and wherein the aggregating forms a plurality of level-1 regions”, under the broadest reasonable interpretation, this step could reasonably fall within a mental process or a person could reasonable perform this step using a pen and paper. The steps of: “generating a link of the road network by merging a first subset of the plurality of level-1 regions, wherein the link corresponds to a road segment on the map” and “generating a node of the road network by merging a second subset of the plurality of level-1 regions, wherein the node corresponds to a meeting point of at least two road segments on the map”, also falls within a mental process, a person could reasonably performed such step using a pen and paper, or otherwise could be determined mathematically. The further step of: “constructing a map of the road network using the link and the node”, similarly could be performed mentally or a person of skilled in the art could reasonably said map such using a pen and paper. The step of: “representing a trajectory of the trajectories by replacing the sequence of position points with a set containing at least one of: the link and the node”, under the broadest reasonable interpretation, this step falls within a mental process and a person could reasonably perform this step using a pen and paper. Under the broadest reasonable interpretation, the claims merely cover performing actions in the human mind or by use of a generic computer components i.e. to say that nothing in the claims preclude the claims from being performed even by hand using a piece of paper; and thus are clearly directed to an abstract idea, as constructed..  
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the claim’s recitations of: “A computer-readable storage medium” storing “a computer readable program” causing “a processor” to carry operations”, are mere instructions to apply the exception using a generic computer component are NOT sufficient to amount to significantly more than the 
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements of the using the computer components amount to no more than mere instructions to perform the abstract, and thus are not patent eligible under 35 UJSC 101, as constructed.
7.2	The dependent claims 2-9, 11-18, and 21 include similar limitations pertaining to perform action which under the broadest reasonable interpretation could further under a mental process, as constructed; claims 2-3 which further define the first plurality of subset of the plurality of level-1 regions and thus inherits the same defect as claim 1 and rejected under the same ground. Claims 4, 7-8 which further define the aggregating step including designating grid cells, as recited by claim 1 and thus inherit the same defect as claim 1. Claims 5-6 which define the size of the grid cell of the plurality of grid cells recited in claim 1 and thus inherit the same rejection as claim 1. Claim 9 and 18 fall under mathematical concept in which a number of quantity  are calculated included operation of adding and subtracting operations similar to the already recited abstract; the determination of whether the second cell contains a threshold could fall under a mental process, and thus are further not statutory, as constructed.
Allowable Subject Matter
8.	Claims 1-19, and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and the double patenting rejection, set forth in this Office action.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	9.1	Dong et al. (USPG_PUB No. 2016/0153152) teaches a method for determining 
a road network partitioning border line. 
10.	Claims 1-19, and 21 are rejected and THIS ACTION IS None-FINAL. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2127                                                                                                                                                                                                        June 4, 2021